                Case 2:20-cv-01242-RSL Document 33 Filed 08/31/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9   JOYCE D. WILLIAMS,                         Case No. 2:20-cv-01242-RSL
10                       Plaintiff,             ORDER SUSPENDING PERIODIC
                                                REPORTS
11         v.
12   PFIZER, INC., PHARMACIA LLC f/k/a
     PHARMACIA CORPORATION, PARKE,
13   DAVIS & COMPANY LLC as successor-in-
     interest of PARKE, DAVIS & COMPANY,
14   and, WARNER-LAMBERT COMPANY LLC
     f/k/a WARNER-LAMBERT COMPANY,
15
                         Defendants.
16

17

18

19

20

21

22

23

24

25

26




                                                              DLA Piper LLP (US)
     ORDER SUSPENDING PERIODIC REPORTS
                                                           701 Fifth Avenue, Suite 6900
     Case No. 2:20-cv-01242-RSL
                                                  Seattle, WA 98104-7029 | Tel: 206.839.4800
               Case 2:20-cv-01242-RSL Document 33 Filed 08/31/21 Page 2 of 3




 1                           ORDER SUSPENDING PERIODIC REPORTS

 2
            On March 8, 2021, the Court stayed this case at the parties’ request because of planned
 3
     mediation and ordered a post-mediation joint status report setting forth the parties’
 4
     recommendations for a new trial date or, in the alternative, an anticipated schedule for achieving
 5
     settlement. (Dkt. 26). The parties participated in a formal mediation on April 12-13, 2021, with
 6
     mediator John Perry, of Perry Dampf. The parties submitted an initial Joint Mediation Status
 7
     Report on April 27, 2021 (Dkt. 27), a Second Joint Mediation Status Report on May 27, 2021
 8
     (Doc. 28), a Third Joint Mediation Status Report on June 28, 2021 (Dkt. 29), a Fourth Joint
 9
     Mediation Status Report on July 28, 2021 (Dkt. 30), and a Fifth Joint Mediation Status Report on
10
     August 30, 2021 (Dkt. 31).
11
            The parties have indicated that they have reached an agreement to settle this matter along
12
     with several other cases. Although the parties indicate that they have executed a master settlement
13
     agreement, the parties state that they anticipate it will take several months to conclude the
14
     settlement details, including completion of payment and submission of releases. The parties have
15
     proposed that they file another status report on January 31, 2022, to the extent the case is still
16
     pending at that time.
17
            Accordingly, the Court finds that periodic reporting is no longer needed. The parties shall
18
     submit a joint settlement status report on or before January 31, 2022.
19
            Dated this 31st day of August, 2021.
20

21                                         Robert S. Lasnik
                                           United States District Judge
22

23

24

25

26




                                                                       DLA Piper LLP (US)
     ORDER SUSPENDING PERIODIC REPORTS
                                                                    701 Fifth Avenue, Suite 6900
     Case No. 2:20-cv-01242-RSL
                                                           Seattle, WA 98104-7029 | Tel: 206.839.4800
              Case 2:20-cv-01242-RSL Document 33 Filed 08/31/21 Page 3 of 3




 1   Agreed as to form:

 2   s/ Robert A. Mosier                         s/ Anthony Todaro
     Robert A. Mosier, admitted Pro Hac Vice     Anthony Todaro, WSBA No. 30391
 3   SANDERS PHILLIPS GROSSMAN                   DLA PIPER LLP (US)
     2860 Michelle Drive, Suite 220              701 Fifth Avenue, Suite 6900
 4   Irvine, California 92630                    Seattle, Washington 98104-7029
     Tel:     949.233.7002 / Fax: 888.307.7697   Tel: 206.839.4800 / Fax: 206.839.4801
 5   E-mail: rmosier@thesandersfirm.com          E-mail: Anthony.Todaro@us.dlapiper.com
 6   AND                                         AND
 7   s/ Connor G. Sheehan                        s/ Jeffrey H. Horowitz
     Connor G. Sheehan, admitted Pro Hac Vice    Jeffrey H. Horowitz, admitted Pro Hac Vice
 8   DUNN SHEEHAN LLP                            ARNOLD & PORTER KAYE SCHOLER
     3400 Carlisle Street, Suite 200             LLP
 9   Dallas, Texas 75204                         250 West 55th Street
     Tel:     214.866.0077 / Fax: 214.866.0070   New York, New York 10019-9710
10   E-mail: csheehan@dunnsheehan.com            Tel: 212.836.7572 / Fax: 212.836.8689
                                                 E-mail: Jeffrey.Horowitz@arnoldporter.com
11   Attorneys for Plaintiff Joyce Williams
                                                 AND
12
                                                 s/ Sharon D. Mayo
13
                                                 Sharon D. Mayo, admitted Pro Hac Vice
14                                               ARNOLD & PORTER KAYE SCHOLER
                                                 LLP
15                                               10th Floor Three Embarcadero Center
                                                 San Francisco, California 94111-4024
16                                               Tel: 415.471.3296 / Fax: 415.471.3400
                                                 E-mail: Sharon.Mayo@arnoldporter.com
17
                                                 AND
18
                                                 s/ Daniel Meyers
19                                               Daniel Meyers, admitted Pro Hac Vice
                                                 ARNOLD & PORTER KAYE SCHOLER
20                                               LLP
                                                 70 West Madison Street, Suite 4200
21                                               Chicago, Illinois 60602-4321
                                                 Tel: 312.583.2393 / Fax: 312.583.2596
22                                               E-mail: Daniel.Meyers@arnoldporter.com

23                                               Counsel for Defendants Pfizer Inc.;
                                                 Pharmacia LLC f/k/a Pharmacia
24                                               Corporation; Parke, Davis & Company LLC
                                                 as successor-in-interest of Parke, Davis &
25                                               Company; and Warner-Lambert Company
                                                 LLC f/k/a Warner-Lambert Company
26




                                                                DLA Piper LLP (US)
     ORDER SUSPENDING PERIODIC REPORTS
                                                             701 Fifth Avenue, Suite 6900
     Case No. 2:20-cv-01242-RSL
                                                    Seattle, WA 98104-7029 | Tel: 206.839.4800
